DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
Authorization for this Examiner’s Amendment was given in an interview with Attorney Tzvi Hirshaut on September 17, 2021, which resulted in the further amendment as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
After reviewing the claims filed on December 12, 2020 Examiner determined that they contained similar subject matter to the claims filed for previous applications, with the exception of the following limitation, which was recited in independent Claims 23, 41, 42, and 43:  
 instantiate at least a portion of a collaboration interface comprising at least a portion of the augmented reality game from the set of collaboration interface components on at least a first electronic device associated with a first user, wherein the collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the 3location, and on at least one player characteristic.


instantiate the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface; and
a reconciliation engine coupled with the second, different electronic device, wherein the reconciliation engine is configured to provide an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device. 
The last limitation represents another component added to the computer-based game editing collaboration system, in addition to a collaboration database and a processor. For method Claim 41 and non-transitory computer readable medium Claim 43, the limitations are as follows: 
instantiating the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface; and
providing a reconciliation engine coupled with the second, different electronic device, an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device.
In addition, a Terminal Disclaimer was filed to overcome the nonstatutory double patenting rejection based on U.S. Patent No. 9,678,617 filed as Application 14/155,252 on January 14, 2014, claiming priority to US Provisional Application 61/752,091, filed on January 14, 2013; Claims 1-22 of U.S. Patent No. 9,857,964 filed as Application 15/591,017 on May 9, 2017; and Claims 1-22 of U.S. Patent No. 10,891,039 filed as Application 15/843,918 on December 15, 2015.
Therefore, Claims 23-27 and 31-43 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        



1-22.  (Cancelled)
23.  (Currently Amended) A computer-based game editing collaboration system, comprising:
a collaboration database storing a plurality of collaboration interface components indexed by object characteristics; 
at least one processor configured to control, via execution of software instructions stored in a non-transitory computer readable memory, an object recognition service communicatively coupled with the collaboration database, and the object recognition service being configured to: 
receive sensor data related to a game object, including a location, wherein the game object is associated with a collaboration target within an augmented reality game;
identify a set of object characteristics associated with the game object from the sensor data, including at least the location; 
select from the collaboration database a set of collaboration interface components from the plurality of collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components has selection criteria satisfied by at least some of the set of object characteristics; 
instantiate at least a portion of a collaboration interface comprising at least a portion of the augmented reality game from the set of collaboration interface components on at least a first electronic device associated with a first user, wherein the collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one player characteristic; 
enable the first electronic device to generate a first collaboration command via the instantiated collaboration interface; and
instantiate the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface; and
a reconciliation engine coupled with the second, different electronic device, wherein the reconciliation engine is configured to provide an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device.

24.  (Previously Presented) The system of claim 23, wherein the sensor data comprises at least one of the following:  GPS location data, motion sensor data, pressure sensor data, gyroscope data, or accelerometer data. 
25.  (Previously Presented) The system of claim 23, wherein the set of object characteristics comprises at least one of the following: a temperature at the location of the game object, and a pressure at the location of the game object. 
26.  (Previously Presented) The system of claim 23, wherein the at least one player characteristic comprises at least one of the following: a user game preference, a user access permission, a user game content ownership, and a portion of a user game profile. 
27.  (Previously Presented) The system of claim 23, wherein the collaboration interface is modifiable based on a change in at least one of the following: the at least one player characteristic, a user device status, and a networking capability. 
28.  (Canceled) 
29.  (Canceled) 
30.  (Canceled) 
31.  (Currently Amended) The system of claim 23, wherein the reconciliation engine is further configured to reconcile the first collaboration command with the second 
32.  (Currently Amended) The system of claim 23, wherein the reconciliation engine is further configured to reconcile the conflict based on at least a portion of the sensor data. 
33.  (Currently Amended) The system of claim 23, wherein the reconciliation engine is further configured to reconcile the conflict based in part on an attribute of the game object. 
34.  (Currently Amended) The system of claim 23, wherein the reconciliation engine is further configured to reconcile the conflict based in part on at least one object characteristic from the set of object characteristics. 
35.  (Currently Amended) The system of claim 23, wherein the collaboration interface is modifiable based on a detected change of at least one of following: a first user game preference, a second, different user game preference, a first user game content ownership, a second, different user game content ownership, a first user game profile, a second, different user game profile, a first user device status, a first user device networking capability, a second, different user device status, or a second, different user device networking capability.
36.  (Currently Amended) The system of claim 23, wherein the second, different electronic device is located remotely from the first electronic device. 
37.  (Currently Amended) The system of claim 23, wherein the collaboration interface of the second, different electronic device, is instantiated based on a proximity of the second, different electronic device to the first electronic device. 
38.  (Currently Amended) The system of claim 23, wherein the collaboration interface of the second, different electronic device is based on a proximity of the game object.  
39.  (Previously Presented) The system of claim 23, wherein a user is allowed to make a purchase relating to the game object. 
40.  (Previously Presented) The system of claim 39, wherein the purchase comprises at least one of the following: a new set of collaboration interface components, new game content, new editing permission, a new user interface, a new game component, a new 
41.  (Currently Amended) A computer-based game editing collaboration system, comprising:
a collaboration database storing a plurality of collaboration interface components indexed by object characteristics; 
at least one processor configured to control, via execution of software instructions stored in a non-transitory computer readable memory, an object recognition service communicatively coupled with the collaboration database, and the object recognition service being configured to:
receive sensor data related to a least one game object, including a location wherein the at least one game object is associated with a collaboration target within an augmented reality game;
identify a first set of object characteristics associated with a first game object from the sensor data, including at least the location;
identify a second set of object characteristics associated with a second game object from the sensor data, including at least the location; 
select from the collaboration database a first set of collaboration interface components from the plurality of collaboration interface components, the first set of collaboration interface components having selection criteria satisfied by the first set of object characteristics; 
select from the collaboration database a second set of collaboration interface components from the plurality of collaboration interface components, the second set of collaboration interface components having selection criteria satisfied by the second set of object characteristics; 
combine the first set of collaboration interface components and the second set of collaboration interface components into a combined set of collaboration interface components;
instantiate at least a portion of a collaboration interface comprising at least 
enable the first electronic device to generate a first collaboration command via the instantiated collaboration interface; and
instantiate the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface; and
a reconciliation engine coupled with the second, different electronic device, wherein the reconciliation engine is configured to provide an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device.
.
42. (Currently Amended) A computer-based game editing collaboration method, the method comprising:
receiving sensor data related to a game object, including a location, wherein the game object is associated with a collaboration target within an augmented reality game;
identifying a set of object characteristics associated with the game object from the sensor data, including at least the location; 
selecting from a collaboration database a set of collaboration interface components from a plurality of collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components has selection criteria satisfied by at least some of the set of object characteristics, wherein the collaboration database stores the plurality of collaboration interface components indexed by object characteristics; 

enabling the first electronic device to generate a first collaboration command via the instantiated collaboration interface;
instantiating the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface;  and
providing, by a reconciliation engine coupled with the second, different electronic device, an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device.
. 
43. (Currently Amended) A non-transitory computer readable medium containing program instructions for causing a computer to perform steps comprising:
receiving, by a computer, sensor data related to a game object, including a location, wherein the game object is associated with a collaboration target within an augmented reality game;
identifying a set of object characteristics associated with the game object from the sensor data, including at least the location; 
selecting from a collaboration database a set of collaboration interface components from a plurality of collaboration interface components, wherein each collaboration interface component of the set of collaboration interface components has selection criteria satisfied by at least some of the set of object characteristics, wherein the collaboration database stores the plurality of collaboration interface components 
instantiating at least a portion of a collaboration interface comprising at least a portion of the augmented reality game from the set of collaboration interface components on at least a first electronic device associated with a first user, wherein the collaboration interface is instantiated based on the collaboration target in the portion of the augmented reality game, on the location, and on at least one player characteristic; 
	enabling the first electronic device to generate a first collaboration command via the instantiated collaboration interface;
instantiating the collaboration interface on a second, different electronic device associated with a second, different user, wherein the second, different electronic device is enabled to generate a second collaboration command under direction of the second, different user via the instantiated collaboration interface; and
providing, by a reconciliation engine coupled with the second, different electronic device, an indication of a conflict between the first collaboration command from the first electronic device and the second collaboration command from the second, different electronic device.

/PHYLLIS A BOOK/           Primary Examiner, Art Unit 2454